ORDER

PER CURIAM.
Claimant Patricia Harris appeals from the decision of the Labor and Industrial Relations Commission dismissing her appeal to the Appeals Tribunal for failing to timely appear for a telephone hearing.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The Commission’s decision is affirmed in accordance with Rule 84.16(b).